DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
Structure allowing for the tip of the blade to protrude out of a cutting surface of the second member of the elected embodiment, of claim 1;
The slot, of claim 2 (It is noted that Figure 1 shows a top surface of the first member.  This top surface should be amended to show the claim 2 slot via a straight line drawn from a back edge of the blade to a front edge of the knife (see below));

    PNG
    media_image1.png
    555
    590
    media_image1.png
    Greyscale


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 2-4, 7, 8, 10, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to paragraph [0012] and claim 1, the disclosure that the tip 112 of the end 110 of the blade 108 protrudes out of a cutting surface 114 of the second member” is unclear.  The specification does not provide any insight on how the tip of the blade protrudes out of the cutting surface.  Is there a hole in the cutting surface that allows for the tip to travel through?  Figures 1 and 2 do not appear to show any structure allowing for the tip of the blade to protrude in any way.  In addition, if the second member had a hole or structure that allows for the tip to protrude out of, how would the tip of the blade protrude from the cutting surface?  Figure 1 appears to show the cutting surface 114 on a side of the second member while the blade appears to be positioned in the center of the second member.  Using the Figure below, the second member 104 has a wedge shaped bottom that has two surfaces (14a, 14b) that define a tip (T).  The two surfaces (14a, 14b) appear to be offset from the tip of the blade as the tip of the blade appears to align with the tip (T) of the second member.  It is unclear how the tip of the blade would protrude out of the cutting surface when the tip of the blade does not appear to be aligned in such a way that would allow it to engage either of the 

    PNG
    media_image2.png
    508
    601
    media_image2.png
    Greyscale

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2-4, 7, 8, 10, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the protruded tip” on line 12.  There is insufficient antecedent basis for these limitations in the claim.  It is noted that the tip has not previously been designated as a “protruded” tip.
With regards to claim 1, the phrase “third member having a U-bend flexible structure” is unclear.  Using Figure 2, third member 106 does not have a U-bend or any other U-shape structure.  The third member merely connects the first member to the second member which all together define a U-shape and the third member is configured to flex thereby allowing the first and second member to move toward and then away from each other.  Claim 10 has a similar issue.
With regards to claim 1, the phrase “third member…disposed between the first member and the second member” is unclear.  As written, none of the members are connected to each other which is not supported.  The third member is only disclosed as being between the first and second members, which does not require engagement in any way.  If the member are not connected to each other, how is the flexing possible?       

With regards to claims 1-4, it is unclear what Applicant’s intentions are with regards to the blade.  As written, in claim 1, the blade is not positively claimed and the very last line of claim 1 and claims 3 and 4 appear to further limit the unclaimed blade.  It is unclear if Applicant intended to positively claim the blade or not in claim 1.  If Applicant does not intend to positively claim the blade, these blade limitations do not further limit the structure of the claims.   
With regards to claim 2, the “slot” is unclear.  As written, the slot is unrelated to the securing of the blade function disclosed in claim 1.  Claim 2 needs to include that the slot secures the blade because this is the structure that performs the securing function.
With regards to claims 3 and 4, as written, the slot secures the claims 3 and 4 blades in addition to the first member securing the claim 1 blade.  As written, there are multiple securing functions which is not supported.  Since claim 1 introduces a blade, claims 3 and 4 need to further limit that blade even though it is not positively claimed so it is clear that there is only one secured blade at a time. 
With regards to claims 3 and 4, it is unclear what structure allows for the slot to be configured to secure a razor/utility type blade in relation to a slot that cannot be considered configured to perform this task.  The slot appears to receive the blade in a way that that the blade is secured. 
Claim 7 has the same issue.
Claim 7 is confusing in light of the last 5 lines of paragraph [0014].  These lines do not say that the second member is a wedge type structure.  The second member does appear to have a wedge shape.  Paragraph [0014] needs to be amended to explain that the second member has a wedge shape. 
With regards to claim 7, it is unclear how the second member controls the flex?  As written, this control is unrelated to the load disclosed in claim 1.  Claim 1 discloses the load causes the flex.  The second member is unable to perform a controlling function since the user applies the load and would be in control.
With regards to claim 8, as written the angle cutting surface is in addition to the cutting surface previously disclosed in claim 1.  The issue is the specification never discloses a second cutting surface.  Figure 1 appears to show a second surface  opposite to 114 that could be a second cutting surface but the specification does not acknowledge that surface (surfaces 14a, 14b in the above Figure).  If Applicant is attempting to claim a second cutting surface, the specification and Figures needs to be amended to label and discuss this second cutting surface.  If the intent of claim 8 was to further limit the claim 1 cutting surface, claim 8 needs to be amended to disclose “the cutting surface” to properly reference back to claim 1’s disclosure instead of introducing another surface.
With regards to claim 8, it is unclear what the cutting surface is angled in relation to.  All things are at an angle to everything else.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-4, 7, 8, 10, and 14 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Gaughf, Jr. (4,124,937) in view of Tuthill et al. (4,053,979).  With regards to claims 1, 7, 8, and 10, Gaughf, Jr. discloses the invention including an apparatus (Fig. 1) having a first member (2) with a blade (10), a second member (3) configured to receive an end of the blade (5) and facilitate a tip of the end of the blade (10) to protrude a predetermined distance out (column 2 lines 9-15) of a cutting surface of the second member (surface of 3 defining 5), a third member having a U-bend flexible structure/U-bend type structure and disposed between the first and second members (U-shaped bend portion in between and connecting 2 and 3), the U-bend flexible structure/U-bend type structure configured to flex under a predetermined load to cause the tip of the blade to protrude the predetermined distance out of the cutting surface (column 2 lines 9-15) and to cause the tip to retract into the second member upon release of the load and unflex of the third member (Column 2 line 14 discloses how the sharp point enters and passes through the apex in the lower element during application of a load to perform a cutting function, upon release of the load, the 
However, with regards to claims 1-4, Gaughf, Jr. fails to disclose the first member is configured to secure a blade and the first member includes a slot configured to secure a razor/utility type blade.
Tuthill et al. teach it is known in the art of flexible cutters with first, second and third members to incorporate the first member (5) is configured to secure (13, 14) a blade (9) and the first member includes a slot configured to secure a blade capable of being a razor/utility type (Fig. 7).  Such a modification allows for the blade to be replaced.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Gaughf, Jr. with the securing of a blade capabilities, as taught by Tuthill et al., because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.   

It would have been obvious to one having ordinary skill in the art at the time of invention was made to have utilized any reasonable predetermined distance including the predetermined distance being approximately 0.8 millimeters to approximately 4.8 millimeters, since it has been held that where the general conditions are disclosed in the prior art, discovering the optimum range or size involves only routine skill in the art. In re Rose, 105, USPQ 237 and In Gardener v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U. S. 830, 225 USPQ 232 (1984).  Therefore, it would have been an obvious matter of design choice to modify the device of Gaughf, Jr. in view of Tuthill et al. to obtain the invention as specified in claim 14.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.
Response to Arguments
Applicant's arguments filed 11-1-21 have been fully considered but they are not persuasive.  With regards to the arguments directed at the ability for the blade to protrude from the cutting surface of the second member, Applicant argues that the non-elected embodiments explain this feature.  The Examiner disagrees in that Figure 6A appears to show second member with a bottom featuring a single cutting surface 316 with a slit 602.  The elected embodiment does not have a same shaped bottom of the .

    PNG
    media_image2.png
    508
    601
    media_image2.png
    Greyscale

Applicant has not addressed the remaining 112 rejections.
With regards to the art rejection, Column 2 line 14 of Gaughf, Jr. discloses how the sharp point enters and passes through the apex in the lower element during application of a load to perform a cutting function, upon release of the load, the sharp point then retracts, first, into the lower element followed by an exiting of the lower element to the position shown in Fig. 1.  The retracting into the lower element meets the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11 January 2022
/Jason Daniel Prone/Primary Examiner, Art Unit 3724